UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS A look at performance Total returns for the period ended October 31, 2012 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year 1-year 5-year 10-year Class A 19.35 –3.62 2.43 19.35 –16.82 27.15 Class B 19.85 –3.51 2.37 19.85 –16.37 26.46 Class C 23.81 –3.30 2.24 23.81 –15.44 24.75 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Net/Gross (%) 1.36 2.06 2.06 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. See the following page for footnotes. 6 Regional Bank Fund | Annual report Without With maximum Start date sales charge sales charge Index 1 Index 2 Class B 1 10-31-02 $12,646 $12,646 $19,500 $7,500 Class C 1 10-31-02 12,475 12,475 19,500 7,500 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with a maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. S&P 500 Index — is an unmanaged index that includes 500 widely traded common stocks. S&P Composite 1500 Banks Index — is an unmanaged index of banking sector stocks in the S&P 1500 Index. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. Footnotes related to performance pages 1 No contingent deferred sales charge is applicable. Annual report | Regional Bank Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC U.S. stocks produced double-digit gains during the 12 months ended October 31, 2012, although performance was volatile. Worries about a global economic slowdown and the ongoing European sovereign debt crisis meant there were periods of sharp declines in U.S. equity markets. But coordinated action by the U.S. Federal Reserve and European Central Bank provided optimism that the worst economic and political outcomes could be avoided, buoying financial markets. In this period, banking shares were among the best-performing segments of the U.S. stock market. Banks benefited in particular from greater stability in the housing market and improving economic and credit conditions generally. In the 12 months ended October 31, 2012, John Hancock Regional Bank Fund’s Class A shares had total returns of 25.62%, excluding sales charges. By comparison, the Fund’s benchmark, the S&P Composite 1500 Banks Index, and the average financial fund tracked by Morningstar, Inc. returned 27.32% and 17.67%, respectively. One key group of contributors was smaller, regional lenders that we took positions in over the past several years, when many of these stocks were trading below their tangible book value (an important measure of a business’s worth). Fund performance also benefited from the trend toward consolidation in the sector, as a number of portfolio holdings were involved in mergers during the period. We also held some acquirers, such as M&T Bank Corp., which enjoy access to new markets and lines of business, as well as having the potential to realize efficiency gains and benefits to the bottom line, all at very attractive prices. The healthier housing market also helped a number of companies in the Fund. In a period of such strong performance, very few holdings actually produced negative absolute returns. Rather, a number of positions had positive returns but lagged the benchmark. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Sector investing is subject to greater risks than the market as a whole. Because the Fund focuses on one sector of the economy, its performance depends in large part on the performance of that sector. As a result, the value of your investment may fluctuate more widely than it would in a fund that is diversified across sectors. 8 Regional Bank Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on May 1, 2012 with the same investment held until October 31, 2012. Account value Ending value Expenses paid during on 5-1-12 on10-31-12 period ended 10-31-12 1 Class A $1,000.00 $1,031.10 $6.94 Class B 1,000.00 1,027.50 10.50 Class C 1,000.00 1,027.40 10.50 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Regional Bank Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on May 1, 2012, with the same investment held until October 31, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-12 on10-31-12 period ended 10-31-12 1 Class A $1,000.00 $1,018.30 $6.90 Class B 1,000.00 1,014.80 10.43 Class C 1,000.00 1,014.80 10.43 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.36%, 2.06%, and 2.06% for Class A, Class B, and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 10 Regional Bank Fund | Annual report Portfolio summary Top 10 Holdings (37.5% of Net Assets on 10-31-12) Wells Fargo & Company 4.2% Cullen/Frost Bankers, Inc. 3.7% U.S. Bancorp 4.2% BB&T Corp. 3.7% JPMorgan Chase & Company 4.1% Bank of America Corp. 3.5% PNC Financial Services Group, Inc. 4.0% Independent Bank Corp. 3.3% SunTrust Banks, Inc. 3.7% M&T Bank Corp. 3.1% Sector Composition Commercial Banks 80.8% Diversified Financial Services 7.5% Thrifts & Mortgage Finance 8.7% Short-Term Investments & Other 3.0% 1 As a percentage of net assets on 10-31-12. 2 Cash and cash equivalents not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund focuses on one sector of the economy, its performance depends in large part on the performance of that sector. As a result, the value of your investment may fluctuate more widely than it would in a fund that is diversified across sectors. Annual report | Regional Bank Fund 11 Fund’s investments As of 10-31-12 Shares Value Common Stocks 94.9% (Cost $333,114,246) Financials 94.9% Commercial Banks 78.7% 1st United Bancorp, Inc. (I) 748,779 4,500,162 Ameris Bancorp (I) 456,946 4,875,614 Anchor Bancorp, Inc. (I)(V) 161,584 2,094,129 Bar Harbor Bankshares 89,023 3,156,756 BB&T Corp. 751,911 21,767,823 Bond Street Holdings LLC, Class B (I)(S) 12,609 233,267 Bond Street Holdings LLC, Class A (I)(S) 520,587 9,630,860 Bryn Mawr Bank Corp. 383,894 8,691,360 BSB Bancorp, Inc. (I) 208,976 2,693,701 Centerstate Banks, Inc. 602,986 5,227,889 Citizens Republic Bancorp, Inc. (I) 596,904 10,827,839 City Holding Company 65,330 2,294,390 Comerica, Inc. 165,668 4,938,563 Commerce Bancshares, Inc. 108,400 4,127,872 CU Bancorp (I) 157,366 2,030,021 Cullen/Frost Bankers, Inc. 401,171 22,184,756 East West Bancorp, Inc. 397,406 8,460,774 Eastern Virginia Bankshares, Inc. (I) 32,036 164,024 Evans Bancorp, Inc. 122,992 1,986,321 Fifth Third Bancorp 846,692 12,302,435 First California Financial Group, Inc. (I) 433,278 2,924,627 First Community Corp. 212,915 1,845,973 First Connecticut Bancorp, Inc. 16,859 230,800 First Horizon National Corp. 324,384 3,020,015 First Merchants Corp. 198,324 2,917,346 First Southern Bancorp, Inc., Class B (Florida) (I) 140,985 986,895 FirstMerit Corp. 110,265 1,528,273 FNB Corp. 1,289,898 13,840,606 Glacier Bancorp, Inc. 410,433 5,951,279 Guaranty Bancorp (I) 154,795 283,275 Hancock Holding Company 464,181 14,663,478 Heritage Commerce Corp. (I) 712,266 4,693,833 Heritage Financial Corp. 141,015 1,950,237 Heritage Oaks Bancorp (I) 1,064,426 5,790,473 Independent Bank Corp. 661,869 19,531,754 12 Regional Bank Fund | Annual report See notes to financial statements Shares Value Commercial Banks (continued) KeyCorp 306,679 $2,582,237 M&T Bank Corp. 174,347 18,149,523 MB Financial, Inc. 482,638 9,778,246 NewBridge Bancorp. (I) 350,132 1,509,069 Pacific Continental Corp. 318,618 2,959,961 Park Sterling Corp. (I) 1,514,500 7,572,500 Peoples Bancorp, Inc. 112,557 2,397,464 PNC Financial Services Group, Inc. 404,203 23,520,573 Prosperity Bancshares, Inc. 210,308 8,803,493 Regions Financial Corp. 1,148,066 7,485,390 Sandy Spring Bancorp, Inc. 100,205 1,915,920 Sierra Bancorp 260,000 2,925,000 Southcoast Financial Corp. (I) 74,192 347,219 Southern First Bancshares Inc (I) 68,183 675,012 Southwest Bancorp, Inc. (I) 257,823 2,781,910 State Bank Financial Corp. 174,754 2,651,018 Suffolk Bancorp (I) 752 11,295 Suffolk Bancorp (I) 150,319 2,122,459 Sun Bancorp, Inc. (I) 914,227 2,824,961 SunTrust Banks, Inc. 817,174 22,227,133 SVB Financial Group (I) 281,075 15,906,034 Talmer Bancorp, Inc. (I)(S) 908,692 6,692,634 Trico Bancshares 377,716 6,345,629 Trustmark Corp. 90,000 2,112,300 U.S. Bancorp 755,055 25,075,377 Union First Market Bankshares Corp. 266,473 4,183,626 United Bancorp, Inc. (I) 574,891 2,512,274 Washington Banking Company 130,863 1,788,897 Washington Trust Bancorp, Inc. 224,305 6,053,992 Wells Fargo & Company 746,885 25,162,556 WesBanco, Inc. 238,249 5,241,478 Westamerica Bancorp. 190,545 8,406,845 Wilshire Bancorp, Inc. (I) 1,037,847 6,756,384 Zions Bancorporation 779,963 16,745,806 Diversified Financial Services 7.5% Bank of America Corp. 2,210,678 20,603,519 JPMorgan Chase & Company 578,005 24,091,248 Thrifts & Mortgage Finance 8.7% Berkshire Hill Bancorp, Inc. 386,034 9,064,078 Cheviot Financial Corp. 191,734 1,706,433 First Defiance Financial Corp. 262,030 4,637,931 First Financial Holdings, Inc. 355,656 5,014,750 Flushing Financial Corp. 310,846 4,833,655 Heritage Financial Group, Inc. 221,086 2,958,131 Home Federal Bancorp, Inc. 220,191 2,514,581 HomeStreet, Inc. (I) 134,722 6,032,851 Kaiser Federal Financial Group, Inc. 200,414 3,092,388 New York Community Bancorp, Inc. 215,662 2,989,075 See notes to financial statements Annual report | Regional Bank Fund 13 Shares Value Thrifts & Mortgage Finance (continued) Southern Missouri Bancorp, Inc. 93,349 $2,240,376 WSFS Financial Corp. 148,312 6,281,755 Preferred Securities 0.9% (Cost $4,181,675) Financials 0.9% Commercial Banks 0.9% First Southern Bancorp, Inc. (Florida), 5.000% 241 728,726 Monarch Financial Holdings, Inc., Series B, 7.800% 59,575 1,787,250 Yadkin Valley Financial Corp. (12.000% to 3-31-13 then 15.000% thereafter) 2,690 2,615,274 Warrants 1.2% (Cost $6,469,975) Bank of Marin Bancorp (Expiration Date: 12-5-18, Strike Price: $27.23) (I) 97,317 1,066,921 Citigroup, Inc. (Expiration Date: 1-4-19, Strike Price: $106.10) (I) 1,721,817 681,840 Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I) 176,192 1,280,916 Horizon Bancorp (Expiration Date: 12-19-18, Strike Price: $17.68) (I) 199,863 3,446,688 TCF Financial Corp. (Expiration Date: 11-14-18, Strike Price: $16.93) (I) 116,620 171,431 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $16.92) (I) 63,055 42,877 Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I) 51,979 166,333 Maturity Yield* (%) date Par value Value Short-Term Investments 1.9% (Cost $11,500,000) U.S. Government Agency 1.7% Federal Home Loan Discount Notes 0.050 11-1-12 $10,000,000 10,000,000 Repurchase Agreement 0.2% Repurchase Agreement with State Street Corp. dated 10-31-12 at 0.010% to be repurchased at $1,500,000 on 11-1-12, collateralized by $1,120,000 United States Treausry Bonds, 4.625% due 2-15-40 (valued at $1,533,164, including interest) 1,500,000 1,500,000 Total investments (Cost $355,265,896) † 98.9% Other assets and liabilities, net 1.1% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (V) The Fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the Fund. For more information on this security refer to Note 8 of the Notes to the financial statements. * Yield represents the annualized yield at the date of purchase. † At 10-31-12, the aggregate cost of investment securities for federal income tax purposes was $357,305,540. Net unrealized appreciation aggregated $230,815,122 of which $239,414,300 related to appreciated investment securities and $8,599,178 related to depreciated investment securities. 14 Regional Bank Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $353,650,056) $586,026,533 Investments in affiliated issuers, at value (Cost $1,615,840) 2,094,129 Total investments, at value (Cost $355,265,896) Cash 5,042,837 Receivable for fund sharessold 3,063,761 Dividends and interestreceivable 383,665 Other receivables and prepaidexpenses 129,629 Totalassets Liabilities Payable for investmentspurchased 537 Payable for fund sharesrepurchased 1,425,421 Written options, at value (Premiums received $26,259) 2,020 Payable toaffiliates Accounting and legal servicesfees 24,053 Transfer agentfees 98,255 Distribution and servicefees 183,834 Trustees’fees 111,882 Other liabilities and accruedexpenses 110,921 Totalliabilities Netassets Paid-incapital $335,837,547 Accumulated distributions in excess of net investmentincome (25,751) Accumulated net realized gain (loss) on investments 26,092,830 Net unrealized appreciation (depreciation) on investments and optionswritten 232,879,005 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($546,506,245 ÷ 37,174,496shares) $14.70 Class B ($18,192,693 ÷ 1,280,490shares) 1 $14.21 Class C ($30,084,693 ÷ 2,114,557shares) 1 $14.23 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $15.47 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Regional Bank Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-12 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends from unaffiliatedissuers $10,523,863 Dividends from affiliatedissuers 25,299 Interest 1,777 Total investmentincome Expenses Investment managementfees 4,417,772 Distribution and servicefees 2,001,868 Accounting and legal servicesfees 124,969 Transfer agentfees 1,100,627 Trustees’fees 30,996 State registrationfees 55,478 Printing andpostage 78,188 Professionalfees 67,861 Custodianfees 70,319 Registration and filingfees 18,148 Other 26,172 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 31,221,056 Investments in affiliatedissuers 28,030 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 86,992,016 Investments in affiliatedissuers 1,252,967 Writtenoptions 24,239 Net realized and unrealizedgain Increase in net assets fromoperations 16 Regional Bank Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-12 10-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $2,558,541 $2,046,622 Net realizedgain 31,249,086 36,041,571 Change in net unrealized appreciation(depreciation) 88,269,222 (45,005,589) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (2,543,749) (1,964,810) ClassB (2,488) (16,791) ClassC (3,584) (23,778) From net realizedgain ClassA (28,006,674) (44,148,045) ClassB (1,161,638) (2,134,025) ClassC (1,673,571) (2,722,756) Totaldistributions From Fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 503,092,046 618,290,441 End ofyear Accumulated distributions in excess of net investment income See notes to financial statements Annual report | Regional Bank Fund 17 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.07 0.06 0.04 0.19 0.47 Net realized and unrealized gain (loss) oninvestments 2.92 (0.27) 0.91 (2.78) (7.04) Total from investmentoperations Lessdistributions From net investmentincome (0.07) (0.05) (0.05) (0.22) (0.52) From net realizedgain (0.78) (1.13) — (2.33) (8.78) Totaldistributions Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $547 $457 $559 $584 $813 Ratios (as a percentage of average net assets): Expenses beforereductions 1.38 1.36 1.38 1.55 1.35 Expenses net of feewaivers 1.38 1.36 1.38 1.54 1.35 Net investmentincome 0.52 0.40 0.30 1.56 2.33 Portfolio turnover (%) 11 16 24 37 23 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. CLASS B SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 1 (0.03) (0.04) (0.06) 0.11 0.34 Net realized and unrealized gain (loss) oninvestments 2.84 (0.26) 0.89 (2.75) (6.97) Total from investmentoperations Lessdistributions From net investmentincome — 2 (0.01) — 2 (0.13) (0.36) From net realizedgain (0.78) (1.13) — (2.33) (8.78) Totaldistributions — 2 Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $18 $19 $27 $34 $55 Ratios (as a percentage of average net assets): Expenses beforereductions 2.08 2.06 2.09 2.26 2.07 Expenses net of feewaivers 2.08 2.06 2.08 2.24 2.06 Net investment income(loss) (0.19) (0.30) (0.40) 0.90 1.64 Portfolio turnover (%) 11 16 24 37 23 1 Based on the average daily sharesoutstanding. 2 Less than $0.005 pershare. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 18 Regional Bank Fund | Annual report See notes to financial statements CLASS C SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 1 (0.03) (0.04) (0.06) 0.10 0.31 Net realized and unrealized gain (loss) oninvestments 2.84 (0.25) 0.89 (2.74) (6.93) Total from investmentoperations Lessdistributions From net investmentincome — 2 (0.01) — 2 (0.13) (0.36) From net realizedgain (0.78) (1.13) — (2.33) (8.78) Totaldistributions — 2 Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $30 $27 $32 $28 $37 Ratios (as a percentage of average net assets): Expenses beforereductions 2.08 2.06 2.08 2.25 2.06 Expenses net of feewaivers 2.08 2.06 2.08 2.23 2.06 Net investment income(loss) (0.19) (0.30) (0.41) 0.86 1.59 Portfolio turnover (%) 11 16 24 37 23 1 Based on the average daily sharesoutstanding. 2 Less than $0.005 pershare. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. See notes to financial statements Annual report | Regional Bank Fund 19 Notes to financial statements Note 1 — Organization John Hancock Regional Bank Fund (the Fund) is a series of John Hancock Investment Trust II (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. Moderate income is a secondary objective. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
